Hikes, J.
1. Conceding that the allegations of the petition make a case entitling the plaintiffs to the equitable relief prayed, these allegations are denied by the sworn answer of the defendants; and the evidence introduced upon the issue thus raised being in conflict, this court will not disturb the judgment of the trial judge denying a temporary injunction, it not being made to appear that there was an abuse of discretion. Bennett v. Dickey, 159 Ga. 267 (125 S. E. 455).
2. The issues of law and fact can all be threshed out upon the final hearing. Judgment affirmed.

All the Justices concur.